Citation Nr: 1411159	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  13-16 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefit sought on appeal.

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss as a result of active service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has bilateral hearing loss due to noise exposure during service as well as an injury to the right ear during boot camp.  The Veteran reported that he first sought treatment for hearing problems in 1968, and his hearing problems have continued since.  

First, the Board finds that the audiological examinations dated in February 2012 and September 2013 show a bilateral hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service.  

Enlistment and separation audiological examinations showed hearing within normal limits.  Additionally, the Veteran did not report any hearing problems during service, nor did he seek treatment for the incident when he hit his right ear on the boot of another service member.  

The earliest evidence of record showing complaints of hearing problems is dated in the early to mid-1990s.  At that time, the Veteran had reported a history of military and post-service noise exposure.  He underwent multiple stapedectomies in both ears and was diagnosed as having bilateral otosclerosis.

In a June 2011 letter from the Veteran's treating ear, nose, and throat (ENT) doctor, he opined that "a significant portion" of the Veteran's moderate to severe bilateral sensorineural hearing loss is due to his military noise exposure, his conductive hearing loss is probably due to otosclerosis.  

The Veteran was afforded a VA audiological examination in February 2012, with an addendum opinion dated in June 2012.  The examiner found that although the Veteran had a current bilateral hearing loss disability, it was less likely than not related to his military service.  In reaching this conclusion, the examiner pointed to the fact that the Veteran enlistment and separation hearing examinations were both within normal limits.  

The Veteran's treating ENT provided another statement in May 2013 indicating that the Veteran injured his right ear as contended and it "could have been caused by trauma during his service in Vietnam and also exposure to acoustic trauma."  

The Veteran was afforded another VA audiological examination in September 2013.  The examiner opined that there was no in-service documentation of a right ear injury in service and nevertheless, the treatment records did not show a bilateral hearing disability at discharge.  

The Board finds that the positive and negative opinions of record are all probative and competent evidence as to the etiology of the Veteran's bilateral hearing loss.  Both the Veteran's treating ENT and the VA audiologist are competent and credible with respect to their opinions, and these opinions are supported by a detailed rationale and the evidence of record.  As such, the Board assigns both the positive and negative opinions equal weight.  

As the positive and negative evidence is in relative equipoise, all reasonable doubt is resolved in the Veteran's favor and service connection for bilateral hearing loss is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


